 

Exhibit 10.2

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (together with all amendments and supplements
hereto, this “Agreement”), is made as of this Nineteenth day of July, 2018, by
and among AMERICAN FINANCE SPECIAL LIMITED PARTNER, LLC, a Delaware limited
liability company (solely in its capacity as a lender under the Incentive
Listing Note, the “Special Limited Partner”), and BMO HARRIS BANK N.A., in its
capacity as the agent for the Lenders defined below (“Agent”), and acknowledged
by AMERICAN FINANCE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “Borrower”).

 

 

R E C I T A L S

 

A.       A. The Borrower, Agent and certain lenders (together with their
respective successors and assigns, the “Lenders”) are parties to that certain
Credit Agreement dated as of April 26, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; and except as otherwise herein expressly provided, each initially
capitalized term used herein has the meaning assigned to such term in the Credit
Agreement).

 

B.       Concurrently with the execution of this Agreement, the Borrower has
issued the Incentive Listing Note and has incurred obligations thereunder to
make payments or other distributions pursuant thereto to the Special Limited
Partner (all such obligations arising under or pursuant to the Incentive Listing
Note, the “Subordinated Obligations”).

 

C.       To induce Agent and the Lenders to continue to make extensions of
credit pursuant to the Credit Agreement, the Special Limited Partner desires to
subordinate the Subordinated Obligations to the Obligations, and to make certain
agreements in favor of Agent and the Lenders.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.       Approval of Credit Facility. Special Limited Partner acknowledges that
it has received, and Special Limited Partner hereby consents to, the Loan
Documents.

 

2.       Payment Subordination.

 

(a)       Special Limited Partner agrees that the payment of the Subordinated
Obligations is and shall be subject, subordinate and rendered junior, in right
of payment, to the prior payment in full of the Obligations (other than
contingent indemnification Obligations with respect to which no claim has been
asserted and any Obligations under Letters of Credit that have been Cash
Collateralized or otherwise backstopped (including by “grandfathering” into
future credit facilities) in a manner reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer), including, without
limitation, all payment obligations of the Guarantors under the Guaranties.

 



 

 

 

(b)       Special Limited Partner agrees not to ask, demand, sue for, take or
receive from Borrower or any other Loan Party, directly or indirectly, in cash,
securities or other property or by set-off or in any other manner (including
without limitation from or by way of collateral), payment of all or any amounts
owing with respect to the Subordinated Obligations; nor to accept any such
payment or to accelerate the payment of the Subordinated Obligations or accept
prepayment thereof, unless and until the Obligations (other than contingent
indemnification Obligations with respect to which no claim has been asserted and
any Obligations under Letters of Credit that have been Cash Collateralized or
otherwise backstopped (including by “grandfathering” into future credit
facilities) in a manner reasonably satisfactory to the Administrative Agent and
each applicable L/C Issuer) shall have been paid in full and the Commitments
shall have expired or been terminated.

 

3.       In Furtherance of Subordination.

 

(a)       Upon any distribution of all or any of the assets of the Borrower
(i) in the event of any insolvency or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization, Insolvency Proceeding (as defined
below) or other similar case or proceeding in connection therewith, relative to
the Borrower or to any of its creditors, as such, or to its assets, (ii) in the
event of any liquidation, dissolution or other winding up of the Borrower,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (iii) in the event of any assignment for the benefit of creditors
or any other marshaling of assets and liabilities of the Borrower, then and in
any such event each holder of the Obligations shall receive payment in full of
all amounts due or to become due (whether or not an Event of Default has
occurred or the maturity of the Obligations has been accelerated) to the extent
constituting Obligations (other than contingent indemnification Obligations with
respect to which no claim has been asserted and any Obligations under Letters of
Credit that have been Cash Collateralized or otherwise backstopped (including by
“grandfathering” into future credit facilities) in a manner reasonably
satisfactory to the Administrative Agent and each applicable L/C Issuer),
including any post-petition interest thereon and post-petition fees and expenses
with respect thereto (in each case, whether allowed in such proceeding or not),
before the Special Limited Partner is entitled to receive any payment on account
of principal of (or premium, if any, on) any Subordinated Obligations, and any
payment or distribution of any kind or character, whether in cash, securities or
other property that would otherwise (but for this Agreement) be payable or
deliverable to the Special Limited Partner in respect of any Subordinated
Obligations shall be paid or delivered by the person making such distribution or
payment, whether a trustee in bankruptcy, receiver, assignee for the benefit of
creditors, liquidating trustee or agent, or otherwise, directly to the Agent for
application in payment of the Obligations in accordance with the priorities then
existing among the Lenders under the Credit Agreement to the extent necessary to
satisfy in full all Obligations including any post-petition interest thereon and
post-petition fees and expenses with respect thereto (in each case, whether
allowed in such proceeding or not) then remaining unpaid.

 



 2 

 

 

(b)       All payments or distributions with respect to the Subordinated
Obligations or payments or distributions received by the Special Limited Partner
contrary to the provisions of this Agreement shall be received in trust for the
benefit of the Lenders, shall be segregated from other funds and property held
by Special Limited Partner, and shall be forthwith paid over to Agent for the
ratable benefit of the Lenders in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to, or held as
collateral (in the case of non-cash property or securities) for, the payment or
prepayment of the Obligations.

 

(c)       If the Special Limited Partner is deemed to be a creditor of the
Borrower or any Guarantor in any Insolvency Proceeding (as defined below), (i)
the Special Limited Partner hereby agrees that it shall not make any election,
give any consent, commence any action or file any motion, claim, obligation,
notice or application or take any other action in any Insolvency Proceeding by
or against the Borrower or any Guarantor that would be contrary to the
provisions of this Agreement without the prior consent of Agent which consent
may be granted or withheld in Agent’s sole and absolute discretion, and (ii) the
Special Limited Partner shall not challenge the validity or enforceability of
this Agreement, the validity, enforceability or amount of any claim of Agent or
any Lender, the validity, perfection, priority or enforceability of any lien of
Agent or any Lender on any collateral securing such claim, or any valuations of
any Real Property or any other collateral submitted by Agent or any Lender in
such Insolvency Proceeding, or take any other action in such Insolvency
Proceeding which the Agent believes, in its sole and absolute discretion, is
adverse to Agent’s or any Lender’s enforcement of its claim or lien or receipt
of adequate protection (as that term is defined in the Bankruptcy Code of the
United States). As used in this Agreement, “Insolvency Proceeding” means (x) any
case, action or proceeding before any court or other Governmental Authority
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors, or (y) any general assignment for
the benefit of creditors, composition, marshalling of assets for creditors or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; in each case as undertaken under U.S.
Federal, State or non-U.S. law.

 

4.       No Commencement of Any Proceedings. The Special Limited Partner agrees
that, so long as the Obligations (other than contingent indemnification
Obligations with respect to which no claim has been asserted and any Obligations
under Letters of Credit that have been Cash Collateralized or otherwise
backstopped (including by “grandfathering” into future credit facilities) in a
manner reasonably satisfactory to the Administrative Agent and each applicable
L/C Issuer) shall remain unpaid, the Special Limited Partner will not commence,
or join with any creditor in commencing, or cause the Borrower to commence, any
Insolvency Proceeding referred to in Section 3(a).

 

5.       No Disposition or Amendment of or Exercise of Remedies With Respect to
the Subordinated Obligations. The Special Limited Partner agrees that it will
not:

 

(a)       other than, in connection with estate planning, any sale, assignment,
transfer, endorsement, pledge, encumbrance or other disposition of the Incentive
Listing Note, or any portion thereof, by the Special Limited Partner to the
holders of its Equity Interests or their respective successors, heirs or estates
(provided, such Person takes any such Subordinated Obligations subject to this
Agreement), sell, assign, transfer, endorse, pledge, encumber or otherwise enter
into any disposition of the Subordinated Obligations or any interest therein; or

 



 3 

 

 

(b)       (i) enter into any (x) amendment, modification or waiver of the
Subordinated Obligations to the extent prohibited by Section 8.14 of the Credit
Agreement or (y) extension, renewal or replacement of the Subordinated
Obligations, or (ii)  accept any collateral or guaranty for the Subordinated
Obligations; or

 

(c)       take, or permit to be taken, any action to assert or collect any
payment in respect of the Subordinated Obligations or any part thereof, or to
exercise any of the Special Limited Partner’s remedies with respect to any of
the Subordinated Obligations, or contest, oppose, interfere with or object to
any action to assert or collect any payment in respect of the Obligations or any
part thereof, or the exercise any of Agent’s or any Lender’s rights or remedies
with respect to any of the Obligations.

 

6.       Permitted Payments of the Subordinated Obligations. Notwithstanding the
provisions set forth in Sections 2 through 5 above, the parties hereto agree
that (a) the Special Limited Partner, the holders of its Equity Interests or
their respective designees may accept (i) if no Event of Default has occurred
and is continuing, prepayments, redemptions, repurchases or other acquisitions
of the Subordinated Obligations to the extent permitted under the Credit
Agreement and (ii) at any time, payments of principal of, prepayments,
redemptions, repurchases or other acquisitions or conversions or exchanges of
the Subordinated Obligations, in each case, solely in exchange for or in the
form of Equity Interests and to the extent permitted under the Credit Agreement
and (b) the Special Limited Partner may enforce any provision of the Incentive
Listing Note to the extent the remedies sought in respect thereof are limited to
payment in the form of the issuance of Equity Interests (and reimbursement of
any expenses in connection with such enforcement provided such expenses shall be
deemed part of the Subordinated Obligations and subject to Section 2 above).

 

7.       Rights and Obligations Hereunder Not Affected. All rights and interests
of Agent, on behalf of itself and the Lenders, and all agreements and
obligations of the Special Limited Partner, under this Agreement shall remain in
full force and effect irrespective of:

 

(a)       any lack of validity or enforceability of the Loan Documents or any
other documents evidencing or securing the Obligations;

 

(b)       any change in the time, manner or place of payment of, or in any other
term of, the Obligations, or any other amendment or waiver of or any consent to
departure from the Loan Documents;

 

(c)       any exchange, release or non-perfection of any collateral for or of
any Person liable for all or any of the Obligations; or

 

(d)       the rescission or return of any payment on account of the Obligations
by any Lender upon the insolvency, bankruptcy or reorganization of the Borrower
or any of the Guarantors, or otherwise, all as though such payment had not been
made.

 



 4 

 

 

8.       Representations and Warranties. The Special Limited Partner represents
and warrants to Agent and the Lenders that:

 

(a)       Special Limited Partner is a Delaware limited liability company and:

 

(i)       is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization; and

 

(ii)       has the power and authority and all governmental licenses,
authorizations, consents and approvals to perform its obligations under this
Agreement.

 

(b)       The execution, delivery and performance by the Special Limited Partner
of this Agreement has been duly authorized by all necessary limited liability
company or other organizational action, and do not and will not:

 

(i)       contravene the terms of the Special Limited Partner’s organizational
documents;

 

(ii)       conflict with, or result in any breach or contravention of, any
document evidencing any contractual obligation to which the Special Limited
Partner is a party or any order, injunction, writ or decree of any Governmental
Authority to which the Special Limited Partner or its properties are subject; or

 

(iii)       violate any Legal Requirement.

 

(c)       No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, the Special
Limited Partner of this Agreement.

 

(d)       This Agreement constitutes the legal, valid and binding obligation of
the Special Limited Partner, enforceable against the Special Limited Partner in
accordance with its respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles relating to
enforceability.

 

9.       Waivers. No waiver of any provision of this Agreement shall in any
event be effective unless the same shall be in writing and signed by Agent (with
any consent from the Lenders required by the Credit Agreement), and then only in
the specific instance and for the specific purpose for which given. Any waiver,
forbearance, failure or delay by Agent or any Lender in exercising any right,
power of remedy, shall not preclude the further, simultaneous or later exercise
thereof, and every right, power or remedy of Agent or any Lender shall continue
in full force and effect until such right, power or remedy is specifically
waived in a writing executed by Agent (with any consent from the Lenders
required by the Credit Agreement).

 



 5 

 

 

10.       Certain Waivers.

 

(a)       Notwithstanding any payment or payments made by any Person hereunder
or as a result of the operation of this Agreement or any set-off or application
of funds of the Special Limited Partner by Agent or any Lender (or any cure made
by the Special Limited Partner), the Special Limited Partner shall not be
entitled to be subrogated to any of the rights of Agent or any Lender against
any Person, nor shall the Special Limited Partner seek or be entitled to seek
any contribution or reimbursement from any Loan Party or any other Person in
respect of such payments made by the Special Limited Partner, in each case
unless and until repayment of the Obligations (other than contingent
indemnification Obligations with respect to which no claim has been asserted and
any Obligations under Letters of Credit that have been Cash Collateralized or
otherwise backstopped (including by “grandfathering” into future credit
facilities) in a manner reasonably satisfactory to the Administrative Agent and
each applicable L/C Issuer) has occurred and the Commitments have expired or
been terminated.

 

(b)       Notwithstanding the existence of the Subordinated Obligations or any
provisions of the Loan Documents to the contrary, Agent and the Lenders shall be
free to grant or withhold consents and approvals, make or withhold advances,
provide notices, and otherwise deal with the Loan Documents in the same manner
and to the same extent as if the Subordinated Obligations do not exist. Without
limiting the foregoing, neither Agent, nor any Lender shall have any obligation
to (i) obtain any consent or approval of the Special Limited Partner with
respect to any action taken or not taken by Agent or any Lender with regard to
the Obligations or Loan Documents (or any amendment thereto or waiver or
forbearance thereunder), including with respect to the exercise or non-exercise
of any rights or remedy thereunder or (ii) deliver to the Special Limited
Partner any notices, reports, draw requests, appraisals, calculations, or other
reports or information of any kind whatsoever relating to the Obligations or the
Loan Documents, whether or not such information is required to be delivered to
the Special Limited Partner pursuant to the Incentive Listing Note or is
otherwise requested by the Special Limited Partner.

 

(c)       Neither Agent nor any Lender shall be required to marshal any present
or future collateral security for, or other assurances of payment of, all or any
portion of the Obligations or any assets of the Loan Parties or to resort to
such collateral security, other assurances of payment or assets in any
particular order, and all of the rights and remedies of Agent and the Lenders in
respect of such collateral security, other assurances of payment and assets
shall be cumulative and in addition to all other rights and remedies, however
existing or arising.

 

(d)       The Special Limited Partner agrees that neither Agent, nor any Lender,
nor any of their predecessors in interest or past, present and future officers,
directors, employees, agents, servicers, attorneys, representatives,
participants, heirs, successors and/or assigns owes any fiduciary or other duty
to the Special Limited Partner to act or refrain from acting in any manner in
connection with the funding, administration, collection, or enforcement of the
terms of the Obligations or the exercise by Agent or any Lender of any rights
and remedies contained in or granted by any the Loan Documents, and the Special
Limited Partner agrees not to assert the existence of any such duty. Without
limiting the foregoing, the Special Limited Partner assumes all responsibility
for keeping itself informed as to the condition (financial or otherwise),
business, assets and/or operations (including compliance with the Loan Documents
and the Incentive Listing Note, as applicable) of the Loan Parties, and neither
Agent, nor any Lender shall have any duty whatsoever to obtain, advise or
deliver information or documents to the Special Limited Partner relative to such
condition, business, assets and/or operations.

 



 6 

 

 

11.        Legend. The Special Limited Partner shall cause each instrument or
document which now or hereafter evidences all or any portion of the Subordinated
Obligations to be conspicuously marked with the following legend (or to include
a provision to a similar effect):

 

THIS INSTRUMENT IS EXPRESSLY SUBJECT TO THE TERMS OF THAT CERTAIN SUBORDINATION
AGREEMENT DATED AS OF JULY 19, 2018, BY AND BETWEEN BMO HARRIS BANK N.A., AS
ADMINISTRATIVE AGENT FOR THE LENDERS DESCRIBED THEREIN, AMERICAN FINANCE
OPERATING PARTNERSHIP, L.P., AND AMERICAN FINANCE SPECIAL LIMITED PARTNER, LLC.
IN THE EVENT OF ANY CONTRADICTION OR INCONSISTENCY BETWEEN THIS INSTRUMENT AND
SAID SUBORDINATION AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL
CONTROL.

 

12.       No Liens for Subordinated Obligations. If the Special Limited Partner
or any holder of Subordinated Obligations shall acquire or hold any lien on any
assets or property of any Loan Party securing any Subordinated Obligations, then
the Special Limited Partner shall, notwithstanding anything to the contrary in
the Incentive Listing Note or any agreement related thereto, (i) be deemed to
hold and have held such lien for the benefit of the Agent (on behalf of the
Lenders) and (ii) immediately release such lien. The Special Limited Partner
hereby irrevocably authorizes the Agent (on behalf of the Lenders) to prepare
and record or otherwise execute and deliver any releases and terminations of
such liens held by (or for the benefit of) the Special Limited Partner or any
holder of Subordinated Obligations at any time, and to the extent, that this
Agreement requires such liens be released or terminated hereby and empowers and
appoints the Agent as the Special Limited Partner’s agent and attorney-in-fact
to file such releases and terminations.

 

13.        Revival. This Agreement or any provision hereof shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is avoided, rescinded or must otherwise
be restored or returned by Agent or the Lenders upon or as a result of the
application of any creditor’s rights laws or any other applicable laws or any
order of any Governmental Authority, or upon or as a result of the appointment
of a sequestrator, intervenor or conservator of, or receiver, trustee or similar
officer for, any applicable Person or any substantial part of its property, or
otherwise, all as though such payments had not been made. In the event that the
Special Limited Partner receives any payment or distribution of any kind or
character with respect to the Subordinated Obligations, whether in cash,
property or securities, after any payment of any of the Obligations that is
subsequently avoided, rescinded or must otherwise be restored or returned by
Agent or the Lenders as described in the preceding sentence, the Special Limited
Partner shall promptly pay over such payment or distribution to, and for the
account of, Agent (for the benefit of the Lenders).

 



 7 

 

 

14.       Equitable Relief. The parties hereto acknowledge and agree that
monetary damages are not an adequate remedy to redress a breach or default
hereunder by the Special Limited Partner and that a breach or default by the
Special Limited Partner would cause irreparable harm to Agent and the Lenders.
Accordingly, the parties hereto agree that upon a breach or default of this
Agreement, Agent and the Lenders shall be entitled to obtain, without notice to
the Special Limited Partner, equitable relief, including the remedies of
injunction, declaratory judgment and specific performance, in addition to any
and all other remedies at law or in equity.

 

15.        Termination. This Agreement shall terminate automatically upon the
indefeasible payment of all Obligations (other than contingent indemnification
Obligations with respect to which no claim has been asserted and any Obligations
under Letters of Credit that have been Cash Collateralized or otherwise
backstopped (including by “grandfathering” into future credit facilities) in a
manner reasonably satisfactory to the Administrative Agent and each applicable
L/C Issuer) in full and termination or expiration of the Commitments. Agent
shall execute and deliver any documents reasonably requested by the Special
Limited Partner to evidence such release.

 

16.        Agent and Lender Consents. Unless otherwise expressly set forth
herein or in the Credit Agreement, any approval, consent, determination or other
decision required or permitted to be made by Agent under this Agreement may be
granted, withheld or otherwise made by Agent in its sole and absolute
discretion.

 

17.        Cumulative Rights. The rights, powers and remedies of Agent under
this Agreement shall be in addition to all rights, powers and remedies given to
Agent by virtue of any statute or rule of law, the Credit Agreement, or any
other agreement, all of which rights, powers and remedies shall be cumulative
and may be exercised successively or concurrently.

 

18. Assignment; Successors and Assigns. The Special Limited Partner hereby
represents to Agent that it has not assigned or sold any interest in the
Subordinated Obligations. This Agreement shall bind Agent, on behalf of the
Lenders and the Special Limited Partner, and their successors and assigns and
shall inure to the benefit of their respective successors and assigns.

 

19.       Counterpart Originals. This Agreement may be executed in counterpart
originals, each of which shall constitute the same agreement.

 

20.       Choice of Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York.

 

21.       Severability. Every provision of this Agreement is intended to be
severable. In the event any term, provision, section or subsection of this
Agreement is declared to be illegal or invalid, for any reason whatsoever, by a
court of competent jurisdiction, such illegality or invalidity shall not affect
the other terms, provisions, sections or subsections of this Agreement, which
shall remain binding and enforceable.

 



 8 

 

 

22.       Integration; Modifications. This Agreement and the Loan Documents
(a) integrate all the terms and conditions mentioned in or incidental to this
Agreement and the Loan Documents, (b) supersede all oral negotiations and prior
writings with respect to their subject matter, and (c) are intended by the
parties as the final expression of the agreement with respect to the terms and
conditions set forth in this Agreement and the Loan Documents. No
representation, understanding, promise or condition shall be enforceable against
any party unless it is contained in the Loan Documents. This Agreement may not
be modified except in a writing signed by Agent (with any consent of the Lenders
required pursuant to the Credit Agreement) and the Special Limited Partner and
acknowledged by Borrower.

 

23.       Further Assurances. The Special Limited Partner agrees to execute and
deliver such additional instruments and agreements, and to undertake such
further acts as may be deemed reasonably necessary or appropriate by Agent in
order to effectuate the provisions of this Agreement.

 

[Remainder of page left intentionally blank]

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first set forth above.

 



  SPECIAL LIMITED PARTNER:           AMERICAN FINANCE SPECIAL LIMITED PARTNER,
LLC, a Delaware limited liability company         By:  AR Global Investments,
LLC, its member           By: /s/ Michael Anderson       Name: Michael Anderson
      Title: Authorized Signatory          

 

[Signature Page to American Finance Incentive Listing Note Subordination
Agreement]

 

 



  AGENT:           BMO HARRIS BANK N.A.         By: /s/ Lloyd Baron      
Name: Lloyd Baron       Title: Director          

 

[Signature Page to American Finance Incentive Listing Note Subordination
Agreement]

 

 

Acknowledged and consented to:           BORROWER:             AMERICAN FINANCE
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership           By:
American Finance Trust, Inc., a Maryland corporation, its general partner      
    By: /s/ Edward M. Weil, Jr.       Name: Edward M. Weil, Jr.      
Title: Chief Executive Officer            

 

[Signature Page to American Finance Incentive Listing Note Subordination
Agreement]

 